Helen Arlene Owen,
                                                                     Individually and on Behalf of
                                                                          All Wrongful Death
                                                                      Beneficiaries of Lily Mines,
                                                                              Deceased; s

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2015

                                       No. 04-15-00561-CV

    SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, L.L.C. d/b/a Casa Rio
                       Healthcare and Rehabilitation,
                                 Appellant

                                                 v.

 Helen Arlene OWEN, Individually and on Behalf of All Wrongful Death Beneficiaries of Lily
 Mines, Deceased; Helen Bomar, as Wrongful Death Beneficiary and on Behalf of the Estate of
       Frank Bomar, Deceased; Trinidad Virginia Luna Rangel and Ted Richard Luna,,
                                       Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-13633
                         Honorable David A. Canales, Judge Presiding


                                          ORDER

           This is an accelerated appeal. Appellees’ brief is currently due November 16, 2015.
On October 30, 2015, appellees filed an unopposed motion for extension of time, asking this
court to extend the due date for appellees’ brief to January 5, 2016. In support of their request,
appellees assert that the parties are scheduled for mediation on December 15, 2015. The parties
hope to settle the underlying dispute through the mediation process. After reviewing appellees’
motion, we GRANT appellees’ motion for an extension of time and ORDER appellee’s to file
their brief on or before January 5, 2016. If the parties are able to settle the underlying dispute at
mediation, we ORDER appellant and appellees to notify this court in writing of the settlement as
soon as possible.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court